       Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 1 of 10




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
 SECURITIES AND EXCHANGE
 COMMISSION,

                Plaintiff,
                                                       Civ. No. 17-cv-8223 (PKC)
         vs.

 MOHAMMED ALI RASHID,

                Defendant.


                    DEFENDANT’S INITIAL DISCLOSURES
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)

       Pursuant to Federal Rule of Civil Procedure 26(a)(1) and paragraph 4 of the Court’s Case

Management Order (Dkt. 23), Defendant Mohammed Ali Rashid (“Mr. Rashid” or “Defendant”),

hereby submits the following initial disclosures to Plaintiff Securities and Exchange Commission

(the “Commission” or the “SEC”).

       PRELIMINARY STATEMENT WITH RESPECT TO ALL DISCLOSURES

       Defendant makes the following disclosures based on the information reasonably available

to him at this time and at this stage of the proceedings. Defendant’s investigation into his

defenses is ongoing. Pursuant to Federal Rule of Civil Procedure 26(e), Defendant reserves the

right to supplement, amend, modify or alter these initial disclosures as new information becomes

available, or to the extent the Court’s ruling on Defendant’s proposed motion to dismiss affects

the scope of the claims or defenses in this case.

       Defendant’s disclosures are made without waiving: (1) any claim of privilege or work

product; (2) the right to object on the grounds of competency, relevancy and materiality, hearsay,

or any other proper ground, to the use of any disclosed information, for any purpose, in whole or
       Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 2 of 10




in part, in any subsequent proceeding in this action or any other action; and (3) the right to object

on any and all grounds to any other discovery request or proceeding involving or relating to the

subject matter of these disclosures. No incidental or implied admissions are intended by these

initial disclosures.

A.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT
        DEFENDANT MAY USE TO SUPPORT HIS CLAIMS OR DEFENSES
        Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(i), Defendant discloses the

following list of individuals likely to have discoverable information that Defendant

may use to support his defenses, their addresses and phone numbers, if known, and the

general subject matter(s) of their knowledge. By indicating the general subject matter(s) of

information these individuals may possess, Defendant is in no way limiting his right to call any

individual listed to testify concerning other subjects.

No.           Name                    Title               Area of Knowledge                Contact
                                                      Apollo’s expense policies
                                                      and procedures and
                                                      compliance culture (or lack    Contact through
                             Partner
1.     Mark Becker                                    thereof); specific relevant    counsel, believed to
                             (Apollo)
                                                      conduct of Defendant,          be Paul, Weiss
                                                      Apollo’s management,
                                                      partners, or employees.
                                                      Apollo’s expense policies
                                                      and procedures and
                                                      compliance culture (or lack
                             Former Employee
2.     Todd Bellows                                   thereof); specific relevant    Unknown
                             (Apollo)
                                                      conduct of Apollo’s
                                                      management, partners, or
                                                      employees.
                                                      Apollo’s expense policies
                                                      and procedures and
                             Global Head of           compliance culture (or lack    Contact through
3.     Lisa Bernstein        Human Resources          thereof); specific relevant    counsel, believed to
                             (Apollo)                 conduct of Defendant,          be Paul, Weiss
                                                      Apollo’s management,
                                                      partners, or employees.



                                                  2
      Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 3 of 10




No.        Name                Title               Area of Knowledge               Contact
                                               Employment dispute
                                               between Defendant and
                                               Apollo; SEC investigation
                                               of Apollo and Defendant,
                                               Apollo’s expense policies      Contact through
                        Chairman and CEO
4.    Leon Black                               and procedures and             counsel, believed to
                        (Apollo)
                                               compliance culture (or lack    be Paul, Weiss
                                               thereof); specific relevant
                                               conduct of Defendant,
                                               Apollo’s management,
                                               partners, or employees.
                                               Apollo’s expense policies
                                               and procedures and
                        Former Executive       compliance culture (or lack
5.    Gerard Cruse      Officer                thereof); specific relevant    Unknown
                        (Apollo)               conduct of Defendant,
                                               Apollo’s management,
                                               partners, or employees.
                                               Apollo’s expense policies
                                               and procedures and
                                               compliance culture (or lack
                        Former CFO
6.    Eugene Donnelly                          thereof); specific relevant    Unknown
                        (Apollo)
                                               conduct of Defendant,
                                               Apollo’s management,
                                               partners, or employees.
                                               Employment dispute
                                               between Defendant and
                                               Apollo; Apollo’s expense
                                               policies and procedures
                                                                              Contact through
                        Accountant/Expense     and compliance culture (or
7.    Seth Dunayer                                                            counsel, believed to
                        Manager (Apollo)       lack thereof); specific
                                                                              be Paul, Weiss
                                               relevant conduct of
                                               Defendant, Apollo’s
                                               management, partners, or
                                               employees.
                                               Business activities
                        CEO of Quality         involving Defendant;           Mobile:
8.    Gary Enzor
                        Distribution LLC       specific relevant conduct of   (813) 451-0068
                                               Defendant.




                                           3
      Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 4 of 10




No.         Name                 Title                  Area of Knowledge               Contact
                                                    Apollo’s expense policies
                                                    and procedures and
                                                    compliance culture (or lack
      Barbara (Gaudiosi) Former Assistant
9.                                                  thereof); specific relevant    Unknown
      Feehan             (Apollo)
                                                    conduct of Defendant,
                                                    Apollo’s partners, or
                                                    employees.
                                                    Apollo’s expense policies
                                                    and procedures and
                                                    compliance culture (or lack
                         Former Assistant
10.   Beth Gastik                                   thereof); specific relevant    Unknown
                         (Apollo)
                                                    conduct of Defendant,
                                                    Apollo’s partners, or
                                                    employees.
                                                    Business activities
                         Former CEO and
      Lourenco                                      involving Defendant;           Mobile:
11.                      President of Metals
      Goncalves                                     specific relevant conduct of   (216) 533-5322
                         USA
                                                    Defendant.
                                                    Employment dispute
                                                    between Defendant and
                                                    Apollo; SEC investigation
                                                    of Apollo and Defendant;
                         Co-Founder and             Apollo’s expense policies      Contact through
12.   Josh Harris        Senior Managing            and procedures and             counsel, believed to
                         Director (Apollo)          compliance culture (or lack    be Paul, Weiss
                                                    thereof); specific relevant
                                                    conduct of Defendant,
                                                    Apollo’s management,
                                                    partners, or employees.
                                                    Business activities
                                                    involving Defendant;           tony.hall@realogy.c
13.   Anthony Hull       CFO of Realogy
                                                    specific relevant conduct of   om
                                                    Defendant.
                                                    Apollo’s expense policies
                                                    and procedures and
                                                    compliance culture (or lack
                         Former Assistant
14.   Sumeera Jones                                 thereof); specific relevant    Unknown
                         (Apollo)
                                                    conduct of Defendant,
                                                    Apollo’s partners, or
                                                    employees.
                                                                                 Mobile:
                                                    Business activities
                                                                                 (917) 691-7797
                         Partner at Catterton       involving Defendant;
15.   Farah Khan                                                                 100 W. 18 St
                         Partners                   specific relevant conduct of
                                                                                 New York, NY
                                                    Defendant.
                                                                                 10001

                                                4
      Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 5 of 10




No.         Name              Title               Area of Knowledge              Contact
                                              Employment dispute
                                              between Defendant and
                                              Apollo; Apollo’s expense
                       Co-President and                                     Contact through
                                              policies and procedures
16.   Scott Kleinman   Private Equity Lead                                  counsel, believed to
                                              and compliance culture (or
                       Partner (Apollo)                                     be Paul, Weiss
                                              lack thereof); specific
                                              relevant conduct of
                                              Defendant.
                                              Apollo’s expense policies
                                              and procedures and
                                              compliance culture (or lack
                       Former Assistant
17.   Nicole LaMons                           thereof); specific relevant   Unknown
                       (Apollo)
                                              conduct of Defendant,
                                              Apollo’s partners, or
                                              employees.
                                              Apollo’s expense policies
                                              and procedures and
                                              compliance culture (or lack
                       Former Employee
18.   Glen Leibowitz                          thereof); specific relevant   Unknown
                       (Apollo)
                                              conduct of Apollo’s
                                              management, partners, or
                                              employees.
                                              Employment dispute
                                              between Defendant and
                                              Apollo; Apollo’s expense
                                              policies and procedures
                                                                            Contact through
                       Chief Compliance       and compliance culture (or
19.   Cindy Michel                                                          counsel, believed to
                       Officer (Apollo)       lack thereof); specific
                                                                            be Paul, Weiss
                                              relevant conduct of
                                              Defendant, Apollo’s
                                              management, partners, or
                                              employees.
                                              Apollo’s expense policies
                                              and procedures and
                       Former Associate       compliance culture (or lack
20.   Patricia Navis   General Counsel        thereof); specific relevant   Unknown
                       (Apollo)               conduct of Defendant,
                                              Apollo’s management,
                                              partners, or employees.




                                          5
      Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 6 of 10




No.         Name                  Title                  Area of Knowledge              Contact
                                                     Employment dispute
                                                     between Defendant and
                                                     Apollo; SEC investigation
                                                     of Apollo and Defendant;
                           Co-Founder and            Apollo’s expense policies     Contact through
21.   Marc Rowan           Senior Managing           and procedures and            counsel, believed to
                           Director (Apollo)         compliance culture (or lack   be Paul, Weiss
                                                     thereof); specific relevant
                                                     conduct of Defendant,
                                                     Apollo’s management,
                                                     partners, or employees.
                                                     Apollo’s expense policies
                                                     and procedures and
                                                     compliance culture (or lack
                                                     thereof); specific relevant
                           Former HR                                               Mobile:
22.   Heather Senn                                   conduct of Defendant,
                           Assistant (Apollo)                                      (646) 509-1134
                                                     Apollo’s management,
                                                     partners, or employees,
                                                     Apollo’s partners, or
                                                     employees.
                                                     Employment dispute
                                                     between Defendant and
                                                     Apollo; SEC investigation
                                                     of Apollo and Defendant;
                                                     Apollo’s expense policies     Contact through
                           Chief Legal Officer
23.   John Suydam                                    and procedures and            counsel, believed to
                           (Apollo)
                                                     compliance culture (or lack   be Paul, Weiss
                                                     thereof); specific relevant
                                                     conduct of Defendant,
                                                     Apollo’s management,
                                                     partners, or employees.
                                                     Apollo’s expense policies
                                                     and procedures and
                                                     compliance culture (or lack
                           Former Employee
24.   Anthony Tortorelli                             thereof); specific relevant   Unknown
                           (Apollo)
                                                     conduct of Defendant,
                                                     Apollo’s management,
                                                     partners, or employees.
                                                     Apollo’s expense policies
                                                     and procedures and
                                                     compliance culture (or lack
                           Former Assistant
25.   Jessica Triani                                 thereof); specific relevant   Unknown
                           (Apollo)
                                                     conduct of Defendant,
                                                     Apollo’s partners, or
                                                     employees.

                                                 6
       Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 7 of 10




No.          Name                    Title                 Area of Knowledge              Contact
                                                       Apollo’s expense policies
                                                       and procedures and
                                                       compliance culture (or lack
      Kenneth                Former CFO
26.                                                    thereof); specific relevant   Unknown
      Vecchione              (Apollo)
                                                       conduct of Defendant,
                                                       Apollo’s management,
                                                       partners, or employees.
                                                       Apollo’s expense policies
                                                       and procedures and
                                                       compliance culture (or lack   Ares Capital
                             Former General
27.   Michael Weiner                                   thereof); specific relevant   weiner@aresmgmt.
                             Counsel (Apollo)
                                                       conduct of Apollo’s           com
                                                       management, partners, or
                                                       employees.

       In addition to those individuals identified above, Defendant incorporates by reference any

witnesses and their possible subjects of testimony disclosed by Plaintiff in its disclosure

statements pursuant to Fed. R. Civ. P. 26(a)(1).

B.     DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(ii), Defendant identifies the

following category of documents, electronically stored information, and tangible things currently

in his possession, custody, or control that he may use to support his claims or defenses, unless

solely for impeachment. Defendant’s investigation concerning discoverable information that he

may use to support his claims or defenses in this litigation is ongoing, and Defendant reserves his

rights to supplement this information as necessary. The below categories of documents,

electronically stored information, and tangible things are within the control of Mohammed Ali

Rashid, through his counsel, Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison Avenue,

22nd Floor, New York, NY 10010, and relate to the following subject matters, among others:




                                                   7
         Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 8 of 10




        Defendant’s business-related expenses while employed at Apollo Global Management,

         including spreadsheets, communications, invoices, credit card and banking statements,

         and personal calendars.

        Communications with and documents exchanged between Defendant’s former counsel

         and third parties, including Apollo Global Management and the SEC.

        Communications between Mr. Rashid and Apollo Global Management and/or its

         representatives.

        Defendant’s employment with Apollo Global Management, including travel and expense

         policies.

        Third-party document productions, including from Apollo Global Management to the

         SEC.

C.       DAMAGES COMPUTATION

         Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(iii), Defendant is not asserting

any counterclaims under which he could seek damages.

D.       INSURANCE AGREEMENTS

         Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(iv), Defendant is not aware of

any insurance agreements that would satisfy, indemnify, or reimburse payments related to any

final judgment or decree made in this case.




                                                 8
       Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 9 of 10




                                        CONCLUSION

       Discovery between the Parties concerning the claims at issue in this matter is not

complete. Defendant submits the forgoing initial disclosures based on information reasonably

available to him and pursuant to Rule 26(e), he reserves the right to amend or supplement these

disclosures as discovery and investigation continues.



 Dated: February 15, 2018.




                                                      ___________________
                                                 QUINN EMANUEL URQUHART
                                                 & SULLIVAN, LLP

                                                 William A. Burck
                                                 1300 I Street NW, Suite 900
                                                 Washington, D.C. 20005
                                                 (202) 538-8000
                                                 williamburck@quinnemanuel.com

                                                 R. Brian Timmons
                                                 865 S. Figueroa Street, 10th Floor
                                                 Los Angeles, California 90017
                                                 (213) 443-3000
                                                 briantimmons@quinnemanuel.com

                                                 Elinor C. Sutton
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, NY 10010
                                                 (212) 849-7000
                                                 elinorsutton@quinnemanuel.com

                                                 Attorneys for Defendant




                                                9
      Case 1:17-cv-08223-PKC Document 172-1 Filed 12/30/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I, Nora Feher, hereby certify that a true and correct copy of the Defendant’s initial

disclosures pursuant to Fed. R. Civ. P. 26(a)(1) was served upon the following attorneys of

record by electronic mail on February 15, 2018:



       Duane K. Thompson
       Securities and Exchange Commission
       100 F Street NE,
       Washington, D.C., 20549
       ThompsonD@SEC.GOV

       James M. Carlson
       Securities and Exchange Commission
       100 F Street NE,
       Washington, D.C., 20549
       CarlsonJa@SEC.GOV

       Counsel to Plaintiff, Securities and Exchange Commission




________________________________

Nora Feher




                                                10
